DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s arguments (see REMARKS filed on 08 June 2022), with respect to the rejection of claims 1-19 under 35 USC §103, have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.
Further, the amendment filed 08 June 2022 has been entered and made of record.
Allowable Subject Matter
Claims 1-19 and 21 are allowed.
The present invention relates to a system and method for reconstructing a 3D representation of a gingiva associated with an arch form of a subject in a dental/dentition environment.
Further, the following is an examiner's statement of reasons for allowance: 
As per independent claim 1, Chapoulaud et al (US 2002/0028417 A1) discloses a method for reconstructing a 3D representation of a gingiva associated with an arch form of a subject (Chapoulaud: fig. 1, fig. 3A, fig. 4A; [0017]), the method being executed by a processor (Chapoulaud: fig. 1, ‘input computer’ 30a; [0057]), the method comprising: acquiring a 3D representation of an arch form associated with the subject, the 3D representation including a representation of the gingiva of the subject (Chapoulaud: [0017]); obtaining a plurality of segmentation loops, each one of the plurality of segmentation loops being representative of an interface between the gingiva and a respective tooth of the subject (Chapoulaud: figs. 3A (segmentation of teeth) and 4A (segmentation loops); [0071], [0076-0078]); determining, by the processor, a plurality of primary midpoints, as being points between adjacent segmentation loops of the plurality of segmentation loops (Chapoulaud: fig. 4A; [0076], disclosing calculation of midpoint coordinates MPX,Y,Z; note, as illustrated in annotated fig. 4A,  a number of Chapoulaud’s midpoint coordinates MPX,Y,Z qualify as ‘primary midpoints’ since, apparently, they are located at midpoints between opposite facing points of respective pairs of adjacent teeth (e.g. segmentation loops)); based on the plurality of midpoints, generating a primary central curve (Chapoulaud: fig. 4A, ‘MTE’; [0076]); presenting, based on the primary central curve, a first inner curve and a first outer curve, the first inner curve positioned along a first horizontal plane and the first outer curve positioned along a second horizontal plane (Chapoulaud: fig. 4A, ‘BL’ (inner curve) and ‘BB’ (outer curve); [0076]), each one of the first horizontal plane and the second horizontal plane being spaced from at least some vertices of the plurality of segmentation loops and positioned relative thereto (Chapoulaud: fig. 4A, illustrating midpoint coordinates/vertices MPX,Y,Z (medial curve) between labio-lingual pairs Li (inner curve) and La (outer curve) (relative horizontal positioning of Chapoulaud’s inner curve and outer curve is implied)); the first inner curve being offset along the first horizontal plane posteriorly relative to the plurality of segmentation loops (Chapoulaud: fig. 4A, illustrating curve BL with coordinates LiX,Y,Z); and the first outer curve being offset along the second horizontal plane anteriorly relative to the plurality of segmentation loops (Chapoulaud: illustrating curve BB with coordinates LaX,Y,Z); projecting the plurality of primary midpoints onto the first inner curve and the first outer curve, thereby generating a first plurality of inner midpoints and a first plurality of outer midpoints (Chapoulaud: fig. 4A, illustrating lines connecting midpoints with respective points along first inner curve BL and first outer curve BB); generating a first segment of the reconstructed 3D representation of the gingiva by joining each one from the plurality of primary midpoints with respective ones from the first plurality of inner midpoints and from the first plurality of outer midpoints (Chapoulaud: fig. 4A, illustrating lines connecting midpoints with respective points along first inner curve BL and first outer curve BB); and causing display of the reconstructed 3D representation of the gingiva (Chapoulaud: [0076], “an occlusal view 66 is displayed in the window 63 of the patient's mandibular arch from the high resolution digital model, as illustrated in FIG. 4A, from which an outline of tissue covering the mandibular bone structure defining the mandibular trough MT is visible”), while
Wen H. (US 2017/0100207 A1) teaches generating a 3D mesh model of intra-oral structures (Wen: fig. 3; [0016, 0056-0057]), and
Chen et al (US 2013/0308846 A1) discloses a first inner curve positioned relative to a primary central curve according to a respective predetermined position and a first outer curve positioned relative to the primary central curve according to a respective predetermined position (Chen: fig. 3A, illustrating a plurality of inner curves positioned according to a predetermined position relative to a primary central curve, and a plurality of outer curves positioned according to the predetermined position relative to a primary central curve; [0056, 0057, 0062], disclosing ‘concentric’ curves shown in fig. 3A).
None of the prior art cited, however, teaches or suggests, singly or in combination, the combination of elements recited in the claims as a whole. Specifically, the cited prior art fails to disclose or render obvious the following limitations: “identifying, along a first segmentation loop of the respective pair of adjacent segmentation loop, a first closest point as being a closest point of the first segmentation loop to a second segmentation loop of the respective pair of adjacent segmentation loops; identifying, along the second segmentation loop of the respective pair of adjacent segmentation loop, a second closest point as being a closest point of the second segmentation loop to the first segmentation loop; and determining the given primary midpoint as a midpoint between the first closest point and the second closest point”.
As per independent claim 15, this claim is also allowed for the same reasons as independent claim 1.
As per independent claim 21, Chapoulaud, in view of Wen, and further in view of Chen disclose the limitations of independent claim 1.
 None of the prior art cited, however, teaches or suggests, singly or in combination, the combination of elements recited in the claims as a whole. Specifically, the cited prior art fails to disclose or render obvious the following limitations: “wherein the projecting the plurality of primary midpoints onto the first inner mesh curve and the first outer mesh curve is based on respective proportional coefficients, a given one of the respective proportional coefficients being indicative of a ratio between a length of the primary central curve and that of a respective one of the first inner mesh curve and the first outer mesh curve”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F. VALDEZ whose telephone number is (571) 270-3744.  The examiner can normally be reached on Monday-Friday; 7:30am - 4:00 pm EST.
Examiner interviews are available via telephone or video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee M. Tung can be reached at (571) 272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PATRICK F VALDEZ/Examiner, Art Unit 2611